Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 recites “the adjacent end portions” in line 7. There is insufficient antecedent basis for this limitation in the claim. Examiner interpreted as “adjacent end portions of the first chassis and the second chassis.”

Regarding claim 1 recites “a chassis frame part, adjacent to the outer peripheral edge portion, of the first chassis and the second chassis and having a bending part at a portion overlapping the bending region”. It is unclear to the examiner whether “a chassis frame part” is part of the first chassis and second chassis  or the bezel member.  It is also unclear to the examiner whether “a bending part” is part of the first chassis and second chassis or the bezel member or chassis frame part. Examiner interpreted as a chassis frame part of the first chassis and the second. Examiner interpreted as a bending part is part of the  bezel member.

Regarding claim 1 recites “the outer peripheral edge portion” in line 10. There is insufficient antecedent basis for this limitation in the claim. Examiner interpreted as “the outer peripheral edge portion of the display.”

Regarding claim 1 recites, “the second side portion being disposed to be relatively movable with respect to the chassis frame part, in a width direction straddling over the outer peripheral edge portion of the display and the chassis frame part of the first chassis and the second chassis” in line 18. This line is unclear to the examiner whether the bending part is movable with respect to the first chassis and the second chassis or the chassis frame part or the hinge. Examiner interpreted as movable with respect to the hinge.

Regarding claim 8 recites “the adjacent end portions” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner interpreted as “adjacent end portions of the first chassis and the second chassis.”

Regarding claim 8 recites “a chassis frame part, adjacent to the outer peripheral edge portion, of the first chassis and the second chassis and having a bending part at a portion overlapping the bending region”. It is unclear to the examiner whether “a chassis frame part” is part of the first chassis and second chassis  or the bezel member.  It is also unclear to the examiner whether “a bending part” is part of the first chassis and second chassis or the bezel member or chassis frame part.  Examiner interpreted as a chassis frame part of the first chassis and the second. Examiner interpreted as a bending part is part of the  bezel member.

Claim 8 recites “wherein a thickness of the bending part of the bezel member is less than that of a part other than the bending part” in line 15.  It is unclear to the examiner whether “a part other than” is part of the bending part or a bezel member or a chassis frame part. Examiner interpreted as a part other than is part of the chassis frame part.

Claims 2-7 and 9 are rejected being depend on claims 1 and 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yeh et al. (US Patent No. 11314283 B2 and Yeh hereinafter)
Regarding Claim 8, Yeh discloses (figs. 1-7) a portable information device, comprising: a first chassis (31); a second chassis (32) adjacent to the first chassis; 
a hinge (33) that relatively rotatably connects adjacent end portions of the first chassis and the second chassis; 

    PNG
    media_image1.png
    824
    674
    media_image1.png
    Greyscale

a display (21) extending over the first chassis and the second chassis and provided with a bending region (20) at a position straddling the adjacent end portions; and 
a bezel member (111 and 121) disposed straddling over an outer peripheral edge portion of the display and a chassis frame part (110 and 120), adjacent to the outer peripheral edge portion, of the first chassis and the second chassis and having a bending part at a portion overlapping the bending region, wherein a thickness of the bending part of the bezel member is less than that of a part other than the bending part.  


Allowable Subject Matter
Claims 1-7 would be allowable  if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The allowable subject matter indicated below is based on examiner’s interpretation stated above for claims 1 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
 “A portable information device, comprising: a first chassis; a second chassis adjacent to the first chassis; a hinge that relatively rotatably connects adjacent end portions of the first chassis and the second chassis; a display extending over the first chassis and the second chassis and having a bending region at a position straddling the adjacent end portions; and a bezel member disposed straddling over an outer peripheral edge portion of the display and a chassis frame part, adjacent to the outer peripheral edge portion, of the first chassis and the second chassis and having a bending part at a portion overlapping the bending region, wherein the bending part of the bezel member comprises: a first member having a first side portion and a second side portion, the first side portion being fixed to a front face of the outer peripheral edge portion and the second side portion being disposed to be relatively movable with respect to the chassis frame part, in a width direction straddling over the outer peripheral edge portion of the display and the chassis frame part of the first chassis and the second chassis; and a second member laminated on and fixed to a front face of the first member and made of a material more flexible than that of the first member, and the first member has a configuration in which a plurality of strip members extending in the width direction is arranged in an arranging direction of the first chassis and the second chassis, by a plurality of slits penetrating in the width direction being provided side by side in the arranging direction.”
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the portable information device wherein the bending part of the bezel member comprises: a first member having a first side portion and a second side portion, the first side portion being fixed to a front face of the outer peripheral edge portion and the second side portion being disposed to be relatively movable with respect to the chassis frame part, in a width direction straddling over the outer peripheral edge portion of the display and the chassis frame part of the first chassis and the second chassis; and a second member laminated on and fixed to a front face of the first member and made of a material more flexible than that of the first member, and the first member has a configuration in which a plurality of strip members extending in the width direction is arranged in an arranging direction of the first chassis and the second chassis, by a plurality of slits penetrating in the width direction being provided side by side in the arranging direction”, at least these configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, none of the prior art discloses “wherein the bending part of the bezel member comprises: a first member having a first side portion and a second side portion, the first side portion being fixed to a front face of the outer peripheral edge portion and the second side portion being disposed to be relatively movable with respect to the chassis frame part, in a width direction straddling over the outer peripheral edge portion of the display and the chassis frame part of the first chassis and the second chassis; and a second member laminated on and fixed to a front face of the first member and made of a material more flexible than that of the first member, and the first member has a wave-shaped part in which a plurality of strip members extending in the width direction is arranged in an arranging direction of the first chassis and the second chassis, by a plurality of slits penetrating in the width direction being provided side by side in the arranging direction.”
Some of the close prior arts of record are Kim et al (US 11237596 B2), Shin et al (US Patent No.10963012 B2), Jeon et al (US Patent No. 1076499 B2) and Kang et al. (US Patent No. 10912214 B2)
Additionally, some other close prior arts of record are AMANO et al US Pub No. 20180196468 A1, Kim at al US Pub No. 2017/0061836n A1 and FUJITA et al  20160262273 A1, these are corresponding art of an IDS citation. 
The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841